

	

		II

		109th CONGRESS

		1st Session

		S. 1979

		IN THE SENATE OF THE UNITED STATES

		

			November 9, 2005

			Mr. Kohl introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the establishment of a strategic refinery

		  reserve, and for other purposes.

	

	

		1.Strategic refinery

			 reserve

			(a)Establishment

				(1)In

			 generalThe Secretary of Energy shall establish and operate a

			 Strategic Refinery Reserve (referred to in this section as the

			 Reserve) in the United States.

				(2)AuthoritiesTo

			 carry out this subsection, the Secretary of Energy may contract for—

					(A)the construction

			 or operation of new refineries; or

					(B)the acquisition

			 or reopening of closed refineries.

					(b)OperationThe Secretary of Energy shall operate the

			 Reserve—

				(1)to provide

			 petroleum products to—

					(A)the Federal

			 Government (including the Department of Defense); and

					(B)any State

			 governments and political subdivisions of States that opt to purchase refined

			 petroleum products from the Reserve; and

					(2)to provide

			 petroleum products to the general public during any period described in

			 subsection (c).

				(c)Emergency

			 periodsThe Secretary of Energy shall make petroleum products

			 from the Reserve available under subsection (b)(2) only if the President

			 determines that—

				(1)there is a severe

			 energy supply interruption within the meaning of the term under section 3 of

			 the Energy Policy and Conservation

			 Act (42 U.S.C. 6202); or

				(2)(A)there is a regional

			 petroleum product supply shortage of significant scope and duration; and

					(B)action taken under subsection (b)(2)

			 would directly and significantly assist in reducing the adverse impact of the

			 shortage.

					(d)LocationsIn

			 determining the location of a refinery for inclusion in the Reserve, the

			 Secretary of Energy shall take into account—

				(1)the impact of the

			 refinery on the local community, as determined after requesting and reviewing

			 any comments from State and local governments and the public;

				(2)regional

			 vulnerability to—

					(A)natural

			 disasters; and

					(B)terrorist

			 attacks;

					(3)the proximity of

			 the refinery to the Strategic Petroleum Reserve;

				(4)the accessibility

			 of the refinery to energy infrastructure and Federal facilities (including

			 facilities under the jurisdiction of the Department of Defense);

				(5)the need to

			 minimize adverse public health and environmental impacts; and

				(6)the energy needs

			 of the Federal Government (including the Department of Defense).

				(e)Increased

			 capacityThe Secretary of Energy shall ensure that refineries in

			 the Reserve are designed to provide a rapid increase in production capacity

			 during periods described in subsection (c).

			(f)Implementation

			 plan

				(1)In

			 generalNot later than 180 days after the date of the enactment

			 of this Act, the Secretary of Energy shall submit to Congress a plan for the

			 establishment and operation of the Reserve under this section.

				(2)RequirementsThe

			 plan required under paragraph (1) shall—

					(A)(i)(I)provide for, within 2

			 years after the date of enactment of this Act, a capacity within the Reserve

			 equal to 5 percent of the total United States daily demand for gasoline,

			 diesel, and aviation fuel; and

							(II)provide for a capacity within the

			 Reserve such that not less than 75 percent of the gasoline and diesel fuel

			 produced by the Reserve contain an average of 10 percent renewable fuel (as

			 that term is defined in 211(o)(1)(C) of the Clean Air Act (42 U.S.C.

			 7545(o)(1)(C)); or

							(ii)if the Secretary of Energy finds

			 that achieving the capacity described in either subclause (I) or (II) of clause

			 (i) is not feasible within 2 years, include—

							(I)an explanation from the Secretary of

			 Energy of the reasons why achieving the capacity within the timeframe is not

			 feasible; and

							(II)provisions for achieving the required

			 capacity as soon as practicable; and

							(B)provide for

			 adequate delivery systems capable of providing Reserve product to the entities

			 described in subsection (b)(1).

					(g)CoordinationThe

			 Secretary of Energy shall carry out this section in coordination with the

			 Secretary of Defense.

			(h)Compliance with

			 federal environmental requirementsNothing in this section

			 affects any requirement to comply with Federal or State environmental or other

			 laws.

			2.Reports on

			 refinery closures

			(a)Reports to

			 secretary of energy

				(1)In

			 generalNot later than 180 days before permanently closing a

			 refinery in the United States, the owner or operator of the refinery shall

			 provide to the Secretary of Energy notice of the closing.

				(2)RequirementsThe

			 notice required under paragraph (1) with respect to a refinery to be closed

			 shall include an explanation of the reasons for the closing of the

			 refinery.

				(b)Reports to

			 congressThe Secretary of Energy shall, in consultation with the

			 Secretary of Defense, the Administrator of the Environmental Protection Agency,

			 and the Federal Trade Commission and as soon as practicable after receipt of a

			 report under subsection (a), submit to Congress—

				(1)the report;

			 and

				(2)an analysis of

			 the effects of the proposed closing covered by the report on—

					(A)in accordance

			 with the Clean Air Act (42 U.S.C. 7401 et

			 seq.), supplies of clean fuel;

					(B)petroleum product

			 prices;

					(C)competition in

			 the refining industry;

					(D)the national

			 economy;

					(E)regional

			 economies;

					(F)regional supplies

			 of refined petroleum products;

					(G)the supply of

			 fuel to the Department of Defense; and

					(H)energy

			 security.

					

